Citation Nr: 1011407	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-34 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for a left shoulder 
disability.  

4.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to January 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision regarding the left 
shoulder and cervical spine issues, and an April 2007 rating 
decision regarding the right ankle and right shoulder issues, 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was filed in May 
2007, a statement of the case was issued in September 2007, 
and a substantive appeal was received in October 2008.  The 
Veteran testified at a hearing before the RO in January 2008, 
and before the Board in November 2009.  

The Veteran filed a notice of disagreement in May 2007 with 
regard to an initial compensable rating for bilateral hearing 
loss.  A statement of the case was issued in September 2007.  
However, in his substantive appeal the Veteran expressly 
indicated that he was not appealing the bilateral hearing 
loss issue.  Thus, the bilateral hearing loss issue is not in 
appellate status.  See generally 38 U.S.C.A. § 7105 (West 
2002). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A right ankle disability is related to service.  

2.  A cervical spine disability is related to service.   

3.  A right shoulder disability is related to service.  

4.  A left shoulder disability is related to service.  


CONCLUSIONS OF LAW

1.  A right ankle disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  A cervical spine disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  A right shoulder disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009). 

4.  A left shoulder disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board acknowledges that the Veteran's service treatment 
records are not on file.  Due to the missing service 
treatment records, the Board recognizes its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  

Right Ankle Disability

Factual Background & Analysis

The Veteran testified at the November 2009 Board hearing that 
he severely sprained his right ankle during basic training 
and has experienced recurring ankle sprains ever since.  The 
Board finds that the Veteran's report of injury and 
continuity of symptomatology to be credible.

Treatment records from American Airlines dated in 1951 
reflect that the Veteran complained of redness and swelling 
in the right ankle.  A letter from Dr. J.D.G. dated in July 
1990 reflects that the Veteran had a small amount of fluid in 
his right ankle from an old injury and arthritis.  

VA outpatient treatment records dated in May 2009 reflect an 
opinion from Dr. C.D.R. which related the Veteran's current 
right ankle disability, manifested by severe degenerative 
changes, to the Veteran's history of injury during the 
service.  

After a review of all available evidence in the claims 
folder, the Board finds that the evidence is at least in 
equipoise as to the etiology of the claimed right ankle 
disability, especially considering the favorable nexus 
opinion provided by Dr. C.D.R.  The foregoing evidence is 
found to support a grant of service connection for the 
Veteran's right ankle disability.  

Accordingly, given the diagnoses of a right ankle disability 
in this case, an award of service connection for a right 
ankle disability is warranted here.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefits sought by the 
Veteran are being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Cervical Spine and Shoulder Disabilities

Factual Background & Analysis

The Veteran testified at the November 2009 Board hearing that 
he injured his cervical spine and shoulders when he tried to 
move an engine in service.  This testimony is consistent with 
a December 1949 medical record from American Airlines which 
recorded the following history:

Back upper thoracic - rt soreness

Employee states he was taking cylinders off of 
engine failure with sledge hammer.  States he 
feels using the hammer in this work caused this 
discomfort.  States he had both shoulders injured 
during World War II.

(emphasis added).

A letter from Dr. F.A.G. dated in October 1953 reflects that 
the Veteran complained of a sore right shoulder.  

Treatment records from American Airlines dated in 1959 
reflect that the Veteran complained of a stiff neck.  

Treatment records from Tulsa Bone and Joint dated in March 
2001 reflect that the Veteran complained of neck pain 
radiating into his right shoulder and down his arm for three 
weeks.  In November 2004, the Veteran complained of left 
shoulder problems for over a year.  

VA outpatient treatment records dated in January 2005 reflect 
that the Veteran underwent left shoulder surgery in December 
2004.  

The Veteran underwent a VA examination in February 2008.  
Following physical examination, the examiner diagnosed 
degenerative joint disease of the right shoulder, as well as 
a left shoulder rotator cuff tear, and degenerative disease 
of the cervical spine.  The examiner could not resolve the 
issues of whether or not the right and left shoulder 
disabilities, as well as the cervical spine disability, are 
related to the injury received in service without resorting 
to mere speculation.  The examiner opined that the left 
shoulder disability is less likely related to any injury more 
than 60 years ago in military service, as the Veteran had 
surgery in December 2004 to have left shoulder acromioplasty 
with resection of distal clavicle and was found to have 
inoperable complete rotator cuff tear.  The examiner also 
opined that the right shoulder and cervical spine 
disabilities are less likely related to military service and 
more likely age related.  

In April 2009, the Veteran's treating VA physician provided 
opinion that it was as likely as not that the Veteran's left 
shoulder pain was the result of injury during service.  This 
opinion was based upon the Veteran's report of bilateral 
shoulder and neck pain after he tried to move an engine in 
service.

After a review of all available evidence in the claims 
folder, the Board finds that the evidence is at least in 
equipoise as to the etiology of the claimed cervical spine 
and right and left shoulder disabilities.  In so finding, the 
Board first finds that the Veteran's report of bilateral 
shoulder and neck pain after he tried to move an engine in 
service has been factually established based upon his 
testimony and corroborated, in part, from the 1949 private 
treatment record which recorded his history of bilateral 
shoulder injury during World War II.  

Based upon this accepted history, a VA physician in April 
2009 provided opinion that the Veteran's left shoulder pain 
was the result of the accepted injury during service.  This 
constitutes competent medical opinion in support of the 
claim.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 
2000) (examiner opinion based on accurate lay history deemed 
competent medical evidence in support of the claim).  Given 
the credible history of injury and continuity of 
symptomatology, and reasoning of the April 2009 VA physician 
opinion, the Board also finds sufficient lay and medical 
evidence of current cervical spine and right shoulder 
disabilities related to service.  

Accordingly, given the diagnoses of cervical spine and right 
and left shoulder disabilities in this case, and the Board's 
heightened obligation to consider carefully the benefit of 
the doubt rule, awards of service connection for cervical 
spine and right and left shoulder disabilities are warranted 
here.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefits sought by the 
Veteran are being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).




ORDER


Service connection for a right ankle disability is granted.  

Service connection for a cervical spine disability is 
granted.  

Service connection for a right shoulder disability is 
granted.  

Service connection for a left shoulder disability is granted.  




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


